DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           JACOLBY TYLER,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-2693

                          [December 17, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Daliah    H.    Weiss,    Judge;   L.T.    Case    No.
502018CF003461AXXXWB.

  Carey Haughwout, Public Defender, and Timothy Wang, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.